 

 

EAS MS DISKRIODE WISCONSIN
FILED

PR au acta COURT

UNITED STATES OF AMERICAMI9 JUL -9 P [2 43
19 -CR-127

+ ati STEPHEN C. DRIES
Plaintiff, CLERK

 

 

Case No.
Vv. [18 U.S.C. §§ 2423(c) and (e); 18
USS.C. §§ 1591(a)(1) and (b)(2);
18 U.S.C. § 1596(a)(1)]
DONALD A. STENSON,
Defendant.
INDICTMENT
COUNT ONE

THE GRAND JURY CHARGES THAT:
Between approximately November 1, 2016, and approximately June 1, 2019,
DONALD A. STENSON,
a citizen of the United States, with a last known residence within the State and Eastern District of
Wisconsin, traveled in foreign commerce and permanently and temporarily resided in a foreign
country, and engaged in and attempted to engage in illicit sexual conduct as defined in Title 18,
United States Code, Section 2423(f)(2), with Minor 1 who was then under 18 years of age.

In violation of Title 18, United States Code, Sections 2423(c) and (e).

Case 2:19-cr-00127-LA Filed 07/09/19 Page 1of9 Document 1
 

COUNT TWO
THE GRAND JURY FURHTER CHARGES THAT:
Between approximately November 1, 2016, and approximately June 1, 2019,
DONALD A. STENSON,

a citizen of the United States, with a last known residence within the State and Eastern District of
Wisconsin, traveled in foreign commerce and permanently and temporarily resided in a foreign
country, and engaged in and attempted to engage in illicit sexual conduct as defined in Title 18,
United States Code, Section 2423(f)(2), with Minor 2, who was then under 18 years of age.

In violation of Title 18, United States Code, Sections 2423(c) and (e).

2

Case 2:19-cr-00127-LA Filed 07/09/19 Page 2o0f9 Document 1
 

COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
Between approximately November 1, 2016, and approximately June 1, 2019,
DONALD A. STENSON,

a citizen of the United States, with a last known residence within the State and Eastern District of
Wisconsin, traveled in foreign commerce and permanently and temporarily resided in a foreign
country, and engaged in and attempted to engage in illicit sexual conduct as defined in Title 18,
United States Code, Section 2423(f)(2), with Minor 3, who was then under 18 years of age.

In violation of Title 18, United States Code, Sections 2423(c) and (e).

3

Case 2:19-cr-00127-LA Filed 07/09/19 Page 30f9 Document 1
 

 

COUNT FOUR
THE GRAND JURY FURTHER CHARGES THAT:
Between approximately November 1, 2016, and approximately June 1, 201 9,
DONALD A. STENSON,

a citizen of the United States, with a last known residence within the State and Eastern District of
Wisconsin, traveled in foreign commerce and permanently and temporarily resided in a foreign
country, and engaged in and attempted to engage in illicit sexual conduct as defined in Title 18,
United States Code, Section 2423(f)(2), with Minor 4, who was then under 18 years of age.

In violation of Title 18, United States Code, Sections 2423(c) and (e).

4
Case 2:19-cr-00127-LA Filed 07/09/19 Page 4o0f9 Document 1
 

COUNT FIVE

‘THE GRAND JURY FURTHER CHARGES THAT:

Between approximately November 1, 2016, and approximately June 1, 2019, in the
Republic of the Philippines,

DONALD A. STENSON,

a citizen of the United States, with a last known residence within the State and Eastern District of
Wisconsin, did knowingly, in and affecting interstate and foreign commerce, entice, patronize,
and solicit by any means Minor 1, knowing and in reckless disregard of the fact, that Minor 1
had not attained the age of 18 years and would be caused to engage in a commercial sex act.

In violation of Title 18, United States Code, Sections 1591(a)(1), 1591(b)(1), and

1596(a)(1).

5

Case 2:19-cr-00127-LA Filed 07/09/19 Page 5of9 Document 1
 

COUNT SIX

THE GRAND JURY FURTHER CHARGES THAT:

Between approximately November 1, 2016, and approximately June 1, 2019, in the
Republic of the Philippines,

DONALD A. STENSON,

a citizen of the United States, with a last known residence within the State and Eastern District of
Wisconsin, did knowingly, in and affecting interstate and foreign commerce, entice, patronize,
and solicit by any means Minor 2, knowing and in reckless disregard of the fact, that Minor 2
had not attained the age of 18 years and would be caused to engage in a commercial sex act.

In violation of Title 18, United States Code, Sections 1591(a)(1), 1591(b)(2), and

1596(a)(1).

6

Case 2:19-cr-00127-LA Filed 07/09/19 Page 6o0f9 Document 1
 

 

COUNT SEVEN

THE GRAND JURY FURTHER CHARGES THAT:

Between approximately November 1, 2016, and approximately June 1, 2019, in the
Republic of the Philippines,

DONALD A. STENSON,

a citizen of the United States, with a last known residence within the State and Eastern District of
Wisconsin, did knowingly, in and affecting interstate and foreign commerce, entice, patronize,
and solicit by any means Minor 3, knowing and in reckless disregard of the fact, that Minor 3
had not attained the age of 18 years and would be caused to engage in a commercial sex act.

In violation of Title 18, United States Code, Sections 1591(a)(1), 1591(b)(2), and

1596(a)(1).

7

Case 2:19-cr-00127-LA Filed 07/09/19 Page 7 of 9 Document 1
 

 

COUNT EIGHT

THE GRAND JURY CHARGES:

Between approximately November 1, 2016, and approximately June 1, 2019, in the
Republic of the Philippines,

DONALD A. STENSON,

a citizen of the United States, with a last known residence within the State and Eastern District of
Wisconsin, did knowingly, in and affecting interstate and foreign commerce, entice, patronize,
and solicit by any means Minor 4, knowing and in reckless disregard of the fact, that Minor 4
had not attained the age of 18 years and would be caused to engage in a commercial sex act.

In violation of Title 18, United States Code, Sections 1591(a)(1), 1591(b)(2), and

1596(a)(1).

8

Case 2:19-cr-00127-LA Filed 07/09/19 Page 8o0f9 Document 1
 

NOTICE OF FORFEITURE

1. Upon conviction of an offense in violation of Title 18, United States Code,
Section 2423, set forth in Counts One through Four of this Indictment, Donald A. Stenson shall
forfeit to the United States of America, pursuant to Title 18, United States Code, Section 2428:

a. any property, real or personal, used or intended to be used to commit or to
facilitate the commission of any violation of this chapter and

b. any property, real or personal, that constitutes or is derived from proceeds
traceable to any violation of this chapter.

2. Upon conviction of an offense in violation of Title 18, United States Code,
Section 1591, set forth in Counts Five through Eight of this Indictment, Donald A. Stenson, shall
forfeit to the United States of America, pursuant to Title 18, United States Code, Section 1594:

a. any property, real or personal, involved in, used, or intended to be used to
commit or to facilitate the commission of any violation of this chapter, and
any property traceable to such property and

b. any property, real or personal, which constitutes or is derived from

proceeds traceable to any violation of this chapter.

A TRUE BILL:

 

 

Wak

MATTHEW D. KRUEGER
United States Attorney

9
Case 2:19-cr-00127-LA Filed 07/09/19 Page 9of9 Document 1
